DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              JILL HOFFMAN, as co-personal representative
                    of the Estate of Allen M. Hoffman,
                                Appellant,

                                    v.

                         TERRI GREENBERG,
                              Appellee.

                              No. 4D17-616

                              [March 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
2015CP004529XXXXMB.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, and Keith A.
Goldbaum of Friedman, Rosenwasser & Goldbaum, P.A., Boca Raton, for
appellant.

      Norman A. Fleisher of Gutter Chaves Josepher Rubin Forman
Fleisher Miller P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.